NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0565-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BYRON D. KEMP, a/k/a
BYRON D. KEMP, JR.,

     Defendant-Appellant.
________________________

                   Submitted February 28, 2022 – Decided March 8, 2022

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No.
                   18-11-1495.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Alexis R. Agre, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Byron D. Kemp appeared as a self-represented litigant during

his jury trial on drug and weapons offenses. He appeals from his convictions

for second-degree possession of a controlled dangerous substance with the intent

to distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(2); third-degree possession

of a controlled dangerous substance, N.J.S.A. 2C:35-10(a)(1); and fourth-degree

possession of a controlled dangerous substance, N.J.S.A. 2C:35-10(a)(3), and

from the aggregate twelve-year sentence imposed by the court. He argues his

conviction should be reversed because he did not knowingly, voluntarily, and

intelligently waive his right to counsel, and he contends his sentence should be

vacated because the State failed to timely move for an extended term. We

reverse his conviction because the record does not support the court's

determination defendant knowingly and intelligently waived his right to

counsel, and we remand for further proceedings consistent with this opinion.

                                       I.

      Prior to his trial, defendant was represented by three different attorneys

following his indictment on multiple drug and weapons offenses. Four weeks

before the scheduled trial date, defendant informed the court he fired his then -

counsel, he did not intend to hire new counsel, and he "wish[ed] to proceed on

[his] own."


                                                                           A-0565-19
                                       2
      The court explained it was obligated to "make certain inquiries" of

defendant before he could represent himself. The court asked defendant why he

"want[ed] to represent [him]self?" and defendant replied, "I can't represent

myself." The court asked defendant why he fired his counsel, and the court

noted defendant had two prior attorneys who had represented him in the matter.

Defendant said he did "not wish to represent himself" but that he was dissatisfied

with his counsel's failure to obtain discovery due from the State even though the

trial was scheduled.

      The State informed the court all discovery materials in its possession had

been provided to defendant's counsel, but then incongruously explained there

was a recorded statement on a disc that had not been turned over and transcripts

it planned to order and supply to defendant. When asked by the court if he

wished to continue to have his counsel represent him if the State provided the

outstanding discovery, defendant explained his "people do not wish to pay any

more money" to the attorney and they refused to pay the balance of the retainer

owed to the attorney.

      Defendant advised the court he did not want the services of the Office of

the Public Defender "at this point," and the court explained it would not "provide

an attorney for [defendant] on the morning of the trial." Defendant responded,


                                                                            A-0565-19
                                        3
"That's understandable," and said all he was "seeking at this point" was the

discovery in the case that was scheduled for trial and in another case pending

against him.

      The court and defendant had the following colloquy about whether

defendant's receipt of the requested discovery would affect his decision to

proceed without counsel.

               THE COURT: Now, let's assume you have your
               discovery, do you want a public defender?

               DEFENDANT: No, I don't.

               THE COURT: Do you wish to represent yourself then?

               DEFENDANT: I wish to make my own presentment, to
               represent myself, I am myself.


      The court then asked defendant additional questions and became

frustrated by what it characterized as defendant's "stonewalling."


               THE COURT: How old are you, Mr. Kemp?

               DEFENDANT: I'm the oldest man on the planet, Your
               Honor.

               THE COURT: I don't think that answers the [c]ourt's
               question. How old are you? When were you born?

               DEFENDANT: (No response.)


                                                                        A-0565-19
                                       4
THE COURT: You can stonewall the [c]ourt, if you
wish, Mr. Kemp, it makes no difference to this judge.
But I'm telling you that, as a matter of advice, that if
you're going to trial without an attorney, it can be a
great burden for someone without a legal education.
That's up to you. And whether you have an attorney or
you don't really depends upon what you tell me. And if
you stonewall the [c]ourt, you'll just simply go to trial
on your own without the help or advice of anyone. So
it's up to you. How old are you?

DEFENDANT: I haven't had any help or advice thus
far, Your Honor. This is the point I'm trying to make
to the Court.

THE COURT: So the question is a simple one. How
old are you? And you haven't answered it. How far did
you go in school?

DEFENDANT: Your Honor, this – that information is
already available to the [c]ourt. You already have a
record of all of that.

THE COURT: Do you have any family to rely on to
give you any advice?

DEFENDANT: I'm incarcerated, Your Honor.

THE COURT: Do you speak to your family on the
phone or your friends, anyone that you can rely on for
advice?

DEFENDANT: For advice?

THE COURT: Yes.

DEFENDANT: No.


                                                            A-0565-19
                           5
      The court also mentioned weapons charges in the indictment against

defendant and the court inquired as to defendant's knowledge of the penalties.

            THE COURT:             You're charged with unlawful
            possession of a weapon, possession of a weapon or a
            firearm in a drug crime and you're charged with being
            a certain person not to possess a weapon. Which means
            all the State has to prove is that you had a weapon, that
            is a firearm, and that you had previously been convicted
            of a serious offense. Do you understand what those
            charges mean?

            DEFENDANT: No.

            THE COURT: Do you know what the penalty is if you
            are convicted on those charges?

            DEFENDANT: No.

      Rather than explain the charges and their attendant penalties, the court

ended its questioning of defendant and found he was "for whatever reason,

stonewalling . . . and making it more difficult for the [c]ourt to afford him the

best possible fair trial." The court relieved defendant's then-counsel of his

representation of defendant and ordered the State to provide a complete copy of

the discovery to defendant at a hearing the court scheduled for the following

week. The court also adjourned the trial for one week.

      At a hearing the following week, the State provided defendant with

discovery, and the court appointed standby counsel to assist defendant at trial.


                                                                           A-0565-19
                                       6
The court also explained that it had attempted, at the prior hearing, to inform

defendant "concerning the difficulties that [he] might have when representing

himself," but it "never really got to the heart of the discussion because

[defendant] essentially refused to answer any of the [c]ourt's questions." The

court stated it "never got to the point of telling [defendant] that if he represented

himself . . . he would not, in the event of a conviction, ever be able to contend

that he suffered from ineffective assistance of counsel[,]" and noted it therefore

made that point "clear at this time."

      At the third and final pretrial hearing, the court again revisited defendant's

decision to represent himself, noting it had previously endeavored to ask

defendant questions related to the decision and it had found, based on

defendant's responses, "it was apparent . . . the [c]ourt was going to be able to

go no further in its attempt to determine if [defendant] was capable of

representing himself." The court noted there were areas of inquiry pertinent to

its decision whether to grant defendant's request to represent himself that it had

not addressed, but the court found that "if the defendant is not going to respond

there is no way that the [c]ourt has of knowing that."

      The court again asked defendant if he "desire[d]" to represent himself, and

defendant said, "Yes, Your Honor." In response to the court's questioning,


                                                                               A-0565-19
                                         7
defendant admitted he had been previously tried before a jury on other charges,

and the court informed defendant he had a right to remain silent and that if he

decided not to testify the jury would be instructed not to consider his silence as

an admission of guilt. The court further instructed defendant that if he opted to

testify at trial, he would be required to respond to questions about whether he

had previously been convicted of a crime and he would not be permitted to assert

his right to remain silent during cross examination by the State.

      When asked if he understood those rights, defendant expressed confusion

about the purpose of the court's questioning. The court explained its purpose

was to determine if defendant could properly represent himself at trial. In

response, defendant noted he still did not have complete discovery, and the court

thereafter addressed that issue.

      Defendant represented himself at trial and on May 15, 2019, the jury found

him guilty of second-degree possession of a controlled dangerous substance with

intent to distribute, third-degree possession of a controlled dangerous substance,

and fourth-degree possession of a controlled dangerous substance. The jury

found defendant not guilty of the four remaining charges.

      At a July 9, 2019 sentencing proceeding, defendant appeared with new

counsel. The State moved orally for imposition of a discretionary extended term


                                                                            A-0565-19
                                        8
sentence. See N.J.S.A. 2C:44-3(a) (authorizing imposition of extended-term

sentences for persistent offenders convicted of first, second, and third -degree

offenses). The court directed the State to file a written motion and adjourned

the sentencing. That same day, the State filed a motion for an extended -term

sentence.

      The following day, the court conducted a sentencing proceeding, and

merged the third-degree conviction into the second-degree conviction, granted

the State's motion for an extended-term sentence, and imposed a twelve-year

prison sentence on the second-degree offense.       The court also imposed a

concurrent eighteen-month prison sentence on the fourth-degree offense.

      Defendant appeals from his convictions and sentence. He offers the

following arguments for our consideration:

            POINT I

            THE COURT'S FINDING THAT DEFENDANT HAD
            WAIVED HIS RIGHT TO COUNSEL WHEN HE DID
            NOT WANT TO PROCEED PRO SE AND WAS NOT
            FULLY      INFORMED      ABOUT     THE
            CONSEQUENCES OF THE WAIVER WAS ERROR.

            A. [Defendant] Did Not Voluntarily Waive His Right
            To Counsel.

            B. Even If [Defendant] Had Wanted To Represent
            Himself, He Did Not Make A Knowing Waiver Of His
            Right To Counsel.

                                                                          A-0565-19
                                       9
            POINT II

            WRITTEN NOTICE OF THE STATE'S MOTION FOR
            AN EXTENDED TERM WAS OUT OF TIME, AND
            THE DEFENDANT HAD NO MEANINGFUL
            OPPORTUNITY TO RESPOND TO IT IN
            VIOLATION OF HIS RIGHT TO DUE PROCESS.

                                        II.

      Defendant argues he is entitled to a reversal of his convictions because he

did not knowingly, voluntarily, and intelligently waive his right to counsel. He

claims he repeatedly informed the court he did not wish to represent himself

and, for that reason, the court erred by finding he voluntarily waived his right to

counsel. He also argues the court failed to adequately inform him about the

implications of his decision to waive counsel and, as a result, his decision to

waive his right to counsel was not made knowingly and intelligently.

      We review a court's ruling on a defendant's request to waive the right to

counsel and appear as a self-represented litigant for an abuse of discretion. State

v. Outland, 245 N.J. 494, 507 (2021). A court abuses its discretion when its

"decision [is] made without a rational explanation, inexplicably depart[s] from

established policies, or rest[s] on an impermissible basis." United States v.

Scurry, 193 N.J. 492, 504 (2008) (citing Flagg v. Essex Cnty. Prosecutor, 171

N.J. 561, 571 (2002)).


                                                                             A-0565-19
                                       10
      "The Sixth Amendment of the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution both guarantee all defendants in

criminal prosecutions the right to . . . the [effective] assistance of counsel."

Outland, 245 N.J. at 505.       A defendant also has a constitutional right "to

represent oneself at trial, so long as the defendant has 'voluntarily and

intelligently' waived the right to counsel." State v. Rose, 458 N.J. Super. 610,

625 (App. Div. 2019) (quoting Faretta v. California, 422 U.S. 806, 807 (1975)).

      "Because the '[a]ssistance of counsel is essential to ensuring fairness and

due process in criminal prosecutions,' relinquishing one's right to the benefits of

representation of counsel can be allowed only when the court is satisfied the

defendant understands 'the implications of the waiver [of counsel].'" Outland,

245 N.J. at 505 (alterations in original) (quoting State v. Crisafi, 128 N.J. 499,

509 (1992)). To determine if a defendant has such an understanding, "the trial

court must ascertain, in a so-called 'Faretta hearing,' whether the waiver is

indeed knowing, voluntary, and intelligent after a searching inquiry that

involves advising the defendant of the risks and pitfalls of self-representation."

Rose, 458 N.J. Super. at 627.

      The purpose of the requisite searching inquiry "is not to ascertain whether

a defendant possesses technical legal knowledge," but rather it is to "apprise the


                                                                             A-0565-19
                                       11
defendant 'of the dangers and disadvantages of self-representation, so that the

record will establish that he knows what he is doing and his choice is made with

eyes open.'" Outland, 245 N.J. at 506 (quoting Faretta, 422 U.S. at 835). "[T]o

ensure that a defendant's waiver of counsel is knowing and intelligent," there are

"topic areas that a trial court must explore with a defendant seeking to proceed

pro se." Ibid.; see also State v. Reddish, 181 N.J. 553, 593-94 (2004); Crisafi,

128 N.J. 510-12.

      A trial court is "require[d] . . . to inform a defendant asserting a right to

self-representation of" the following:

            (1) the nature of the charges, statutory defenses, and
            possible range of punishment; (2) the technical
            problems associated with self-representation and the
            risks if the defense is unsuccessful; (3) the necessity
            that defendant comply with the rules of criminal
            procedure and the rules of evidence; (4) the fact that the
            lack of knowledge of the law may impair defendant's
            ability to defend himself or herself; (5) the impact that
            the dual role of counsel and defendant may have; (6)
            the reality that it would be unwise not to accept the
            assistance of counsel; (7) the need for an open-ended
            discussion so that the defendant may express an
            understanding in his or her own words; (8) the fact that,
            if defendant proceeds pro se, he or she will be unable
            to assert an ineffective assistance of counsel claim; and
            (9) the ramifications that self-representation will have
            on the right to remain silent and the privilege against
            self-incrimination.

            [State v. DuBois, 189 N.J. 454, 468-69 (2007).]

                                                                             A-0565-19
                                         12
A trial court should also "specifically advise the defendant[] that it would be

unwise not to accept the assistance of counsel."    Outland, 245 N.J. at 506

(quoting Crisafi, 128 N.J. at 512).

      Here, the court recognized its obligation to conduct a searing inquiry of

defendant to ensure he fully understood the dangers and disadvantages of his

decision to proceed as a self-represented litigant. The court endeavored to

engage defendant in that inquiry during the first pretrial hearing but became

frustrated by what it found was defendant's "stonewalling." Based on that

finding, the court determined that any further questioning of defendant was

unnecessary, discontinued its efforts to further question defendant or apprise

him about all the prescribed topics, and addressed only issues related to

discovery production.

      The court's reliance on its finding defendant had stonewalled during the

first pretrial proceeded continued during the second and third proceedings. In

those proceedings, the court found the stonewalling rendered it impossible to

engage in a colloquy with defendant to apprise him about the topics necessary

to ensure his decision to appear pro se at trial was made knowingly and

intelligently. The court instead chose to simply inform defendant during the

second pretrial proceeding that his decision to proceed without counsel would

                                                                         A-0565-19
                                      13
bar him from filing an ineffective assistance of counsel claim and, at the third

pretrial proceeding, about his right to remain silent and some risks associated

with a decision to testify at trial.

      As a result of the court's finding defendant stonewalled in the first

instance, and its concomitant decision to thereafter limit its colloquy with

defendant about his decision to appear pro se at trial, the court did not inform

defendant about numerous topics that must be addressed to ensure the record

demonstrates he made a knowing and intelligent decision. See Outland, 245

N.J. at 506; DuBois, 189 N.J. at 468-69.

      More particularly, the court did not inform defendant about: the nature of

all the charges,1 the statutory defenses to the charges, and the possible ranges of

punishment, including defendant's exposure to an extended term sentence; any

technical problems associated with self-representation and the risks if the

defense is unsuccessful; the necessity that defendant comply with the applicable

rules; the fact that defendant's lack of knowledge could impair his ability to

defend himself; and the impact of defendant serving the dual role of counsel and

defendant. Ibid. The court also did not inform defendant it would be unwise to


1
  During the first pretrial proceeding, the court mentioned only the weapons
charges against defendant, and did not identify the drug charges for which
defendant was later convicted and sentenced.
                                                                             A-0565-19
                                       14
proceed without the assistance of counsel. Ibid. In other words, the court did

not mention, address, or discuss many of the topics the Court has determined are

essential to ensure a defendant's decision to proceed to trial pro se is made

knowingly and intelligently.

       We find the court erred by failing to fully address the requisite topics with

defendant during the pretrial proceedings. That is because the court's decision

to effectively end the process of reviewing the topics is founded on a premise—

defendant was stonewalling—not supported by the record.

       To be sure, defendant's answers to the court's initial questions about his

age during the first pretrial proceeding were evasive, farcical, and non-

responsive.   Its legitimate frustration with those answers, however, clearly

distracted the court from completing the task of apprising defendant of the topics

required to create the record necessary to support a finding he knowingly and

voluntarily waived his right to counsel. See ibid.; see also Faretta, 422 U.S. at

835.

       As the record shows, defendant did not refuse to answer the court's

questions about the topics pertinent to his decision to appear pro se.

Immediately following defendant's nonresponsive answers to the questions

about his age, defendant responded directly to inquiries about topics the Court


                                                                              A-0565-19
                                        15
requires that a trial court review with a defendant intent upon appearing pro se.

The court asked defendant whether he understood the weapons charges against

him and if he was aware of the penalties if convicted. See DuBois, 189 N.J. at

468 (requiring a court "inform a defendant . . . of . . . the nature of the

charges . . . and possible range of punishment"). Defendant did not refuse to

answer the questions, and he did not provide evasive answers to them. The

court's finding to the contrary is undermined by the record.

      The court's determination it would not further question defendant or

inform him about the prescribed topics because defendant stonewalled and

refused to answer its questions is simply not supported by the evidence.

Moreover, the court's apparent skepticism about the truth of defendant's

responses to the questions about the weapons offenses and their attendant

penalties did not relieve the court of its obligation to inform defendant about all

the prescribed topics essential to the court's determination. 2 A defendant's

perceived or actual recalcitrance does not excuse a court's failure to cover the



2
   Indeed, the court recognized its obligation in the second and third pretrial
proceedings by informing defendant concerning the unavailability of a
subsequent ineffective assistance of counsel claim and issues related to his right
to remain silent at trial, although without asking defendant any questions related
to those issues. But the court did not complete the required process by
addressing the remaining topics.
                                                                             A-0565-19
                                       16
required topics with a defendant choosing to forego counsel because, at the end

of the process, the court must make a finding the defendant knowingly and

intelligently waived his right to counsel.

      Here, the court was required to review all the topics with defendant and

should have advised defendant it was unwise to proceed without counsel.

Outland, 245 N.J. at 505-06. Depending on defendant's answers to the court's

inquiries, whether responsive or not, the court should have made findings,

including credibility findings, as to whether defendant knowingly and

intelligently waived his right to counsel. See Reddish, 181 N.J. at 594-95

(explaining a court must make credibility determinations concerning a

defendant's statements during the inquiry required to determine if there is a

knowing and intelligent waiver of counsel). To the extent defendant professed

a lack of knowledge of information pertinent to a making a knowing and

intelligent decision to waive counsel, the court should have supplemented that

information instead of abandoning the process out of frustration. Lacking a

record defendant was fully informed of the "dangers and disadvantages of self-

representation," Faretta, 422 U.S. at 835, we are compelled to conclude there is

insufficient evidence establishing defendant knowingly and intelligently waived

his right to counsel, see Outland, 245 N.J. at 506 (explaining the purpose of the


                                                                           A-0565-19
                                       17
court's colloquy concerning a defendant's decision to proceed without counsel

is "so . . . the record will establish that [the defendant] knows what he is doing

and his choice is made with eyes open" (quoting Faretta, 422 U.S. at 835)).

      Generally, a failure to inform a defendant concerning the topics requir ed

by the Court "would compel reversal of a conviction." Crisafi, 128 N.J. at 512.

However, "in rare cases" where "the record indicates that the defendant actually

understood the risks of proceeding pro se, a waiver" unaccompanied by

information regarding the prescribed topics required by the Court, may be

deemed valid. Id. at 513. The record must support a finding that despite the

absence of a full explanation of the dangers and disadvantages of proceeding

pro se, the defendant fully "understands the consequences of the waiver." Id. at

512. That did not happen here.

      In Crisafi, the Court found the defendant presented "such a rare case"

because "his background and experience support[ed] a conclusion that he knew

the pitfalls of trying his own case." 128 N.J. at 513. The record showed the

defendant was fifty-seven and had "extensive experience with the criminal

justice system[,]" including having previously obtained, as a pro se defendant,

an acquittal from a jury "on a rape charge." Id. at 513-14. The defendant also

had a college degree in business law, and he demonstrated during the pretrial


                                                                            A-0565-19
                                       18
proceedings his knowledge of the charges against him, and, during trial, his

knowledge of the maximum sentence to which he was exposed. Id. at 514-15.

The record also established that through the assistance provided to defendant by

standby counsel during pretrial and trial proceedings, defendant was

"substantially informed" "about 'whatever pitfalls he face[d]'" as a pro se

litigant. Id. at 517-18.

      The State does not argue this is a rare case where the court's failure to

fully inform defendant concerning the issues pertinent to his decision to appear

pro se permits a finding defendant knowingly and intelligently waived his right

to counsel. And the State does not point to any evidence establishing this is the

rare case referenced by the Court in Crisafi. Id. at 513-14. Moreover, defendant

is unlike the defendant in Crisafi. Defendant was thirty-one, and had only two

prior criminal convictions, one of which was from many years ago when he was

a juvenile tried as an adult. There is no evidence he previously represented

himself at trial or otherwise; he is a high school graduate and does not have a

college degree in law; and there is no record as to what advice, if any, he

received from his prior counsel or standby counsel concerning the pitfalls of

representing himself at trial.




                                                                           A-0565-19
                                      19
      Additionally, the record shows defendant said he did not fully understand

the weapons charges against him and was unaware of the attendant penalties.

And the court neither provided that information nor explained to defendant the

drug charges against him or the penalties, including his exposure to the

extended-term twelve-year sentence that was later imposed after he was

convicted of the drug charges. See State v. Kordower, 229 N.J. Super. 566, 578

(App. Div. 1989) (finding a court's colloquy with defendant supporting a finding

defendant knowingly waived her right to counsel was inadequate because the

court did not fully explain the serious nature of the charges, or the maximum

sentence that she could receive).

      We therefore find the court's failure to create the requisite record

establishing defendant made his decision to waive counsel knowingly and

intelligently requires the reversal of his conviction and a remand for a new trial.

See Outland, 245 N.J. at 506. Prior to the trial on remand, the court shall

determine anew whether defendant intends to proceed pro se or with counsel in

accordance with the requirements explained by the United States Supreme Court

in Faretta, 422 U.S. at 835-36, and most recently summarized by our Supreme

Court in Outland, 245 N.J. at 505-07. See State v. Figueroa, 186 N.J. 589, 596

(2006) (explaining a violation of the requirements of Faretta and Crisafi "is of


                                                                             A-0565-19
                                       20
constitutional dimension" and therefore the "defendant must be returned to

status quo ante and, hence, is entitled to exercise his constitutional rights

anew").

      It is therefore unnecessary to address in detail the merits of defendant's

claim his conviction should also be reversed because his decision to waive

counsel was not made voluntarily other than to note that, as an issue independent

of his claim his decision was not made knowingly and intelligently, it is without

sufficient merit to warrant a discussion in a written opinion. R. 2:11-3(e)(2).

We add only that defendant repeatedly informed the court that he wished to

proceed without counsel, and his claim he was forced to make that decision

because of frustration with his counsel's alleged failure to obtain discovery is

undermined by the record. The court asked defendant if he would want an

attorney if he was provided with all outstanding discovery, and defendant

responded unequivocally he did not.

      For purposes of completeness, we also consider defendant's claim the

court erred by granting the State's motion for an extended term because it was

not filed within fourteen days of the return of the jury's verdict as required by

Rule 3:21-4(e). Neither defendant, who addressed the court and made argument

at sentencing, nor his counsel at the sentencing proceedings raised the issue of


                                                                           A-0565-19
                                      21
the untimeliness of the State's application under the Rule. Defendant's counsel

sought an adjournment of sentencing because he had just been retained, but the

request was founded solely on counsel's claimed unfamiliarity with the trial

record. No adjournment was sought based on issues related to the timing of the

filing of the State's motion for an extended term sentence.

      At sentencing, counsel noted the State filed its motion for an extended

term the previous day but he advised the court that nonetheless he was "prepared

to address it." Counsel then addressed the merits of the motion, referred to the

prior convictions upon which the State relied to support imposition of an

extended term under N.J.S.A. 2C:44-3(a), and argued the convictions did not

warrant imposition of the extended-term sentence the State sought in its motion.

      We decline to further address the merits of the argument because it was

"not properly presented to the trial court" and does not "go to the jurisdiction of

the trial court or concern matters of great public interest." State v. Robinson,

200 N.J. 1, 20 (2009) (quoting Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973)). And, here, by failing to timely raise the issue before the trial court,

defendant effectively precluded the State from addressing, and court from

considering, whether there was good cause under Rule 3:21-4(e) permitting the

otherwise untimely filing of the motion.


                                                                             A-0565-19
                                       22
      Any arguments made on defendant's behalf we have not expressly

addressed are without sufficient merit to warrant discussion in this opinion. R.

2:11-3(e)(2)

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                          A-0565-19
                                      23